Field, J., at the April Term, 1858, delivered the opinion of the Court
Terry, C. J., and Burnett, J., concurring.
The stipulations inserted in the transcript are not embodied in any statement or bill of exceptions, and form, therefore, no part of the record; and there is no certificate of the Judge or Clerk, or any admission of counsel, that the affidavits constitute the papers used on the motion to open the judgment. There is left for our consideration only the judgment roll, which discloses no error. Practice Act, section 346; Newland v. Kean, and Davis v. Stratton, January Term, 1856 ; Tates v. Buckingham, 4 Cal. 286.
Judgment affirmed.